UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934for the quarterly period ended September 30, 2010 OR [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 1-14128 EMERGING VISION, INC. (Exact name of Registrant as specified in its charter) NEW YORK (State or other jurisdiction of incorporation or organization) 11-3096941 (I.R.S. Employer Identification No.) 520 Eighth Avenue, 23rd Floor New York, NY 10018 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (646) 737-1500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No_ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes NoX As of November 15, 2010, there were 125,292,806 outstanding shares of the Issuer’s Common Stock, par value $0.01 per share. TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Condensed Balance Sheets as of September 30, 2010 and December 31, 2009 4 Consolidated Condensed Statements of Operations and Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2010 and 2009 5 Consolidated Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 6 Notes to Consolidated Condensed Financial Statements 7-17 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-33 Item 3.Quantitative and Qualitative Disclosures about Market Risk 34 Item 4.Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. (Removed and Reserved) 35 Item 5. Other Information 35 Item 6. Exhibits 35-36 Signatures 37 PART I - FINANCIAL INFORMATION Item 1.Financial Statements EMERGING VISION, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (In Thousands, Except Share Data) September 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Franchise receivables, net of allowance of $129 and $188, respectively Optical purchasing group receivables, net of allowance of $186 and $155, respectively Other receivables, net of allowance of $44 and $15, respectively Current portion of franchise notes receivable, net of allowance of $30 and $42, respectively Inventories, net Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net Franchise notes receivable Deferred tax asset, net of current portion Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Optical purchasing group payables Put option liability – related party Short-term debt Related party obligations Total current liabilities Long-term debt 24 Related party borrowings, net of current portion - 83 Franchise deposits and other liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $0.01 par value per share; 5,000,000 shares authorized:Senior Convertible Preferred Stock, $100,000 liquidation preference per share; 0.74 shares issued and outstanding 74 74 Common stock, $0.01 par value per share; 150,000,000 shares authorized; 125,475,143 and 128,992,938 shares issued, respectively, and 125,292,806 and 128,810,601 shares outstanding, respectively 1,254 1,289 Additional paid-in capital Accumulated comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, at cost, 182,337 shares ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. EMERGING VISION, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) (In Thousands, Except Per Share Data) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenues: Optical purchasing group sales $ Franchise royalties Membership fees – VisionCare of California Retail sales – Company-owned stores Franchise related fees and other revenues 42 67 Total revenues Costs and operating expenses: Cost of optical purchasing group sales Cost of retail sales – Company-owned stores Selling, general and administrative expenses Total costs and operating expenses Operating income (loss) ) ) Other (expense) income: Interest on franchise notes receivable 10 7 25 20 Other income, net 16 8 67 Interest expense, net ) Total other (expense) income ) ) 50 ) Income (loss) before provision for income taxes ) ) Provision for income taxes 12 11 92 22 Net income (loss) ) ) Comprehensive income (loss): Foreign currency translation adjustments 36 74 ) Comprehensive income (loss) $ $ ) $ $ ) Net income (loss) per share: Basic and diluted $ $ ) $ $ ) Weighted-average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated condensed financial statements. EMERGING VISION, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in Thousands) For the Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts 89 Deferred tax assets 25 - Loss on the sale of property and equipment 28 68 Disposal of property and equipment - 14 Non-cash compensation charges related to put option liability - Changes in operating assets and liabilities: Franchise and other receivables ) ) Optical purchasing group receivables ) ) Notes receivable ) (2 ) Inventories ) (1 ) Prepaid expenses and other current assets ) ) Other assets (4
